Beck, J.
, structio°nof statute. I. This action is to recover two dollars, paid by plaintiff to defendant, who was sheriff, as a fee for serving an execution in his hands against plaintiff. The T^stion for our decision, as certified by the judge 0f fpg Qircuit Court, involves the right of a sheriff to charge such a fee.
II. Code, section 3788, provides that the sheriff is entitled to charge and receive, for “ serving an execution or order for the partition of real estate or assignment of dower, two dollars.” The punctuation of the provision as found in the Code is followed in this quotation. Probably, by the aid of punctuation, the meaning of the language could be disclosed *562beyond a question. But we may reach a satisfactory interpretation without such aid. ^
The statute nowhere provides for an execution “for the partition of real estate or assignment of dower.” Orders are issued for those purposes. The provision would be without .force, and meaningless, if it be construed to apply to an execution issued for the purpose of a partition of real estate, or assignment -of dower. If the language is construed to refer to an execution, whenever issued, all the words of the provision .have force. We are required by the rules for the interpretation of statutes to adopt such a construction. The judgment' of the Circuit Court holding that' plaintiff is not entitled to recovei-, on account of the, two dollars paid by him, and that the sheriff may lawfully charge a fee of two dollars for serving an execution, is correct, and is, therefore,
Affirmed.